Title: To George Washington from Major General Robert Howe, 1 May 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 1st May 1780
          
          I hear every two or three Days from New York but the Details given me have not been consequential enough t⟨o⟩ be sent purposely by Express, & no safe casual Opportunity has lately happen’d. I have had a pretty good Account of the Troops that have sail’d from New York, & my Informants assure me they did not exceed two thousand—that the British themselves talk’d only of three, but that it is almost ⟨c⟩ertain two was the Extent—their Destination absolutely Charles Town. Many of the Transports sail’d only with Stores. They tell me also, that the Enemy are elaborately busy in Preparations for Movements of Importance, but that Opinions were various as to their Object—some thought, & many fear’d a total Evacuation of New York & Long Island; While others, & those the most rational, concluded that they were preparing to take Advantage of the Arrival of that Period they had long & impatiently been expecting—the Expiration of the Inlistments of our Troops; from which they were determin’d to benefit by vigorous Exertions—that be however their Intentions what they may, they never were in a State of

Preparation so forward for Field Operations as at present—that the Arms & Accoutrements of the Men had been examin’d with a Strictness more than common & Ammunition had been dealt out in the Quantities usual for Action, & the whole ordered to be ready at a Moment’s Warning—that a Party of Dragoons & Infantry had been foraging on Long Island, more than once, with a great Number of Waggons, chiefly in Suffolk County, & had collected a great Deal of Forage—That the 17th Regt was at the Plains in Queen’s County, the 47th at Jamaica, & a Detachment of the Guards at King’s Bridge—Four Hessian Regiments between that & the City—The Remains of Robinson’s Corps at Blooming Dale.
          I have had an Eye to the Post on Lloyd’s Neck, & had a Man in their Works two Days—He reports them not to be tenable against Cannon, but to be strong against Musketry—that in the out Works were two four Pounders, & in the Block House four Swivels—the Command is Col. Hulet’s with two hundred Men, He thinks without Cannon it would cost more than it is worth.
          Genl Tryon is about sailing for England. Two Deserters from different Corps, & by different Routes, report that some Troops are absolutely return’d from the South’ard. How true this is, I know not. some very well affected men upon the Lines sent me Word last Night, that a Brother of one of them came out of New York the Morning of the Day before & said, that a Vessel of a very short Passage had arrived from Charles Town, & it was currently talk’d in that Place that the Enemy had twice attacked Charles Town & had been twice repuls’d, & that Sir Harry Clinton was certainly to return, & was soon expected—that they believed this News so true they thought it worth sending me an Account of immediately—Another Correspondent upon the Lines writes me that the Tories about him, said the same Thing. It is undoubtedly far from being impossible, but I fear it is too good News to be true.
          I have long been witheld from entering into a particular Account of our Situation in Respect to Supplies, because I would not pain your Excellency by a Detail of Grievances which you could not remedy, & because I knew the Army honor’d by your immediate Command, was laboring under similar if not superior Difficulties, & also because I have ’till now been flattered with a Prospect of having Supplies of Flour sufficient to serve for a good While longer, & that it only waited until Transportation could be procur’d, but being now inform’d that a Sufficiency of that Article cannot be obtain’d in this State, & being reduced to but a few Days Provision of Bread Kind, I think it proper to lay the Matter before your Excellency, in Hopes that some Flour may be obtain’d from the South’ard, which added to that I still have Hopes of obtaining here,

may enable us to eke out the Time untill Harvest arrives. Our Prospects as to salt Meat, could we get it up & procure some Cattle to help it out, are not quite so gloomy, but even on that Side we have much to fear—Every Commissary (even those the most spirited & active) seem to despond, & when urg’d by reiterated Orders & Applications, clamor out the Impotency of their Efforts without Money & being so much in Debt, that their, & the public Credit is entirely lost. They say also, they cannot procure Teams to bring up even the Provisions they have on Hand for Want of Carts—The Laws for impressing Teams in Connecticut do not warrant their being taken out of the Hands of the Owners of them without Money Lodg’d to pay the Hire of them, so that from them we can obtain no Assistance, even if the Magistrates were willing to execute the Law when applied to, to do so. Service has received the most spirited & patriotic Support from the Governor of this State, as well as from the Legislature & Inhabitants—but willing as they are, their Stock of Supplies are in a great Measure exhausted—It is therefore Time to call forth the Exertions of Connecticut, & I have endeavour’d to do so—I have written to the Governor in the strongest Terms my Imagination could suggest, & have urg’d him to use his Influence to induce the Inhabitants to credit the Commissaries for Beef Cattle, & Teams; in both of which his State abounds—& I have lately repeated this Request in such Terms as I flatter myself will be attended to.
          I have written circular Letters to the Magistrates of both these States, urging them in the most earnest Manner to invest the Quarter Masters & Commissaries with those Powers the Laws have put into their Hands to obtain Teams, & to aid & cooperate with the military in every proper Exertion for the Purpose of obtaining & bringing up Supplies.
          I have sent the most pointed & repeated Orders to the Quarter Masters & Commissaries to use their utmost Efforts for these Purposes, & have dispatch’d prudent & active Officers to both them, & the Magistrates, not only in Hopes their personal Applications would add Force to my literary ones, but to obtain an exact Detail of the Provisions we have on Hand, & also what Prospects we have of further Supplies—from whence & where they can be obtain’d, & to observe & report any Abuses or Neglects that may have happen’d in the Quarter Masters, & Commissaries of every Sort, & of every District in this Department: These Sir, & many other Methods (too numerous to mention) have I pursued, & I flatter myself I have left nothing undone that my Situation required, or would admit of my doing.
          I have thought proper to direct the Commissaries to procure as much indian Corn & Rye as possible, & have it ground up, as in Case of Necessity we can use it as Bread—& should that not happen, it may be transfer’d to the Forage Masters for the Use of the Horses of the Army.

Should this not be approv’d by your Excellency, you will be pleas’d to let me know it as soon as possible, that I may countermand it.
          I inclose some Papers relative to Capt. Nevan, they explain his Case so fully, that they need no Comment, I think, however, his Case a hard one, & as he appears to be a very useful Officer, & has the strongest Recommendations from every Person that knows him, I venture to express a Wish that something could be done for him—Col. Kosiesko writes that he will not accept less than Major’s Rank, for which Reason I delay’d sending the Papers, but from a Conversation I have had with Mr Nevan, I learn that less Rank than that, will not be refuss’d, tho’ he seems to merit the Rank he asks.
          I should not trouble you with this Matter Sir, did he not desire me to do so, and as He is anxious to hear from you upon the Subject. I am Dear Sir with the most perfect Respect & Regard Your Excellency’s most obedient & very Humble Servant
          
            Robert Howe
          
        